Citation Nr: 0519213	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-21 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss has been received.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
March 1977 in the United States Navy.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
service connection for bilateral hearing loss, tinnitus and 
vertigo.

The veteran originally filed a claim for bilateral hearing 
loss in November 1985.  A rating decision issued in March 
1986 denied the veteran's claim and the veteran did not 
appeal.

In April 2002, the veteran filed a claim for service 
connection for bilateral hearing loss, bilateral tinnitus and 
vertigo.  In order to proceed with his claim for service 
connection for bilateral hearing loss, the veteran must 
provide new and material evidence.

In October 2002, the RO issued a rating decision that denied 
the veteran's claim for service connection for bilateral 
hearing loss on the merits.  Nevertheless, regardless of the 
RO's actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

As will be discussed below, the Board finds that new and 
material evidence has been received for the claim of service 
connection for bilateral hearing loss, and it is therefore 
REOPENED and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The issues of service 
connection for bilateral tinnitus and service connection for 
vertigo are also REMANDED via the AMC.  VA will notify the 
veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss in a decision issued in March 1986; the veteran did not 
appeal that denial and it became final.

2.  Evidence received since the March 1986 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The criteria for the reopening of the RO's March 1986 rating 
decision, denying service connection for bilateral hearing 
loss, are met and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  After a review of the evidence of record, the 
Board finds that new and material evidence has been received.

In general, unappealed rating decisions of the ROs and the 
Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002).  In order to reopen a claim there must be added to the 
record "new and material evidence."  See 38 U.S.C.A. § 5108 
(West 2002).

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The March 1986 rating decision 
that denied service connection for bilateral hearing loss is 
final and may not be reopened in the absence of new and 
material evidence.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  Thus, the veteran's 
claim may be reopened only if new and material evidence has 
been secured or presented since the March 1986 rating 
decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The Board notes that 38 C.F.R. § 3.156(a), which defines new 
and material evidence, was amended and that amendment applies 
to claims to reopen filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (2001).  The amendment is applicable in 
this case as the veteran's claim to reopen was filed in April 
2002.  The revised regulations require that evidence raise a 
reasonable possibility of substantiating the claim in order 
to be considered "new and material," and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a) (2004).  The credibility of the evidence is presumed 
for the purpose of reopening.  See Justus v. Principi, 3 Vet. 
App. 510 (1992).

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  See Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the truthfulness of evidence is presumed, unless 
the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person 
making them.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

At the time of March 1986 denial of the claim, evidence of 
record included the veteran's service medical records.

Evidence received in the current attempt to reopen the claim 
includes a private audiological examination by P.P., M.D. and 
a VA examination dated September 2002.

The Board finds that the additional evidence is both new and 
material as defined by regulation.  See 38 C.F.R. § 3.156(a) 
(2004).  As such, this new evidence bears directly and 
substantially upon the issue at hand, and is neither 
duplicative nor cumulative.  This new evidence is so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for 
bilateral hearing loss.  Id.  Having determined that new and 
material evidence has been added to the record, the veteran's 
claim of service connection for bilateral hearing loss is 
reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).


ORDER


The claim of entitlement to service connection for bilateral 
hearing loss is reopened.  To this extent, and to this extent 
only, the appeal is granted.


REMAND


Having reopened the claim does not end the Board's inquiry.  
Rather, in this case, it places upon VA the duty to assist 
the veteran in the development of the claim by obtaining 
relevant records which could possibly substantiate the claim 
and conducting appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. § 5107(a) 
(West 2002).  

Further, while the veteran's assertions are presumed for the 
limited purpose of ascertaining whether the claim should be 
reopened, the presumption of credibility does not extend 
beyond this predicate determination.  See Chipego v. Brown, 4 
Vet. App. 102, 104-105 (1993).  The Board is then required to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

?	This claim is remanded to obtain a new VA audiological 
and neurological examination.

The evidence of record consists of a private audiological 
examination by P.P., M.D. dated March 2002.  The audiogram 
was not interpreted.  The examiner noted in his discussion 
that the veteran did not suffer from vertigo.  The examiner 
did not review the veteran's service medical records to 
determine the likely nature and etiology of his claimed 
bilateral hearing loss, tinnitus and vertigo.  Additionally, 
the VA examiner in September 2002 did not explain the likely 
nature and etiology of the veteran's hearing loss and 
tinnitus and did not address the veteran's claim of vertigo 
at all.  

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
above, the veteran's claim must be remanded for another VA 
examination.

Under the circumstances, the Board is persuaded that further 
development is warranted.  Accordingly, the case is remanded 
for the following actions: 

1.  The veteran should be scheduled for a VA 
examination to ascertain the nature and likely etiology 
of any bilateral hearing loss, tinnitus and vertigo.  
The claims folder should be made available to the 
examiner for review in conjunction with the 
examination.  The report of the examination must 
include responses to each of the following items:

A. State whether the veteran has a hearing 
loss;  if so, state an opinion, based on the 
examination findings in conjunction with the 
entire medical record, as to whether the 
hearing loss is the result of a disease, 
injury, or other incident of service.

B.  State whether the veteran has tinnitus;  
if so, state an opinion, based on the 
examination findings in conjunction with the 
entire medical record, as to whether the 
tinnitus is the result of a disease, injury, 
or other incident of service.

C.  State whether the veteran has vertigo;  
if so, state an opinion, based on the 
examination findings in conjunction with the 
entire medical record, as to whether the 
vertigo is the result of a disease, injury, 
or other incident of service.

2.  Upon completion of the above, the RO should 
readjudicate the claim.  In the event that the claim is 
not resolved to the satisfaction of the veteran, he 
should be provided with a supplemental statement of the 
case.  If in order, the case should then be returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 





action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


